 



Exhibit 10.43
Nordstrom, Inc. 1997 Stock Option Plan
nonqualified stock option agreement time-vested option
(PICTURE) [v39073v3907303.gif]
A NONQUALIFIED STOCK OPTION GRANT for the number of shares of Common Stock
(hereinafter the “Option”) as noted in your Notice of Grant of Stock Options, of
Nordstrom, Inc., a Washington Corporation (the “Company”), is hereby granted to
the “Optionee.” The option price is as noted in your Notice of Grant of Stock
Options and was determined as provided in, and is subjected to, the terms of the
Nordstrom, Inc. 1997 Stock Option Plan (the “Plan”) adopted by the Company,
which is incorporated by this reference. To the extent inconsistent with this
agreement, the terms of the Plan shall govern. The Option is subject to the
following:

1.   OPTION PRICE       The option price is one hundred percent (100%) of the
fair market value of the Company’s Common Stock, as determined by the closing
price of the Company’s Common Stock on the New York Stock Exchange on the date
of the grant.   2.   VESTING AND EXERCISING OF OPTION       Except as set forth
in Section 4, the Option shall vest and be exercisable in accordance with the
provisions of the Plan as follows:

  (a)   Schedule of Vesting and Rights to Exercise.

      Years of Service Following   Percent of Grant of Option   Option Vested
After 1 year   25% After 2 years   50% After 3 years   75% After 4 years  
100%  

  (b)   Method of Exercise. The Option shall be exercisable by a written notice
that shall:

  (i)   state the election to exercise the Option, the number of shares, the
total option price, and the name, address and Social Security number of the
Optionee;

  (ii)   be signed by the person entitled to exercise the Option; and     (iii)
  be in writing and delivered to Nordstrom Leadership Benefits (either directly
or through a stock broker).

      The Company has made arrangements with a broker for stock option
management and exercises. Procedures for management and exercises shall be
disseminated to the Optionee with the agreement.

Payment of the purchase price of any shares with respect to which an Option is
being exercised shall be by check or bank wire transfer, by means of the
surrender of shares of Common Stock previously held for at least six months by
Optionee, or where not acquired by Optionee by exercising a stock option, having
a fair market value at least equal to the exercise price, or by giving an
irrevocable direction for a securities broker approved by the Company to sell
all or part of your Option shares and to deliver to the Company from the sale
proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special Notice of Exercise
form provided by the Company.         The certificate(s) or shares of Common
Stock as to which the Option shall be exercised shall be registered in the name
of the person(s) exercising the Option unless another person is specified. An
Option hereunder may not at any time be exercised for a fractional number of
shares.     (c)   Restrictions on Exercise. These Options may not be exercised
if the issuance of the shares upon such exercise would constitute a violation of
any applicable federal or state securities or other law or valid regulation. As
a condition to the exercise of these Options, the Company may require the person
exercising the Options to make any representation and warranty to the Company as
the Company’s counsel advises and as may be required by any applicable law or
regulation.

3.   NONTRANSFERABILITY OF OPTIONS       The Option may not be sold, pledged,
assigned or transferred in any manner otherwise than by will or the laws of
descent and distribution, and except as set forth in Section 4 below, may be
exercised during the lifetime of the Optionee only by the Optionee or by the
guardian or legal representative of the Optionee. The terms of the Option shall
be binding upon the executors, administrators, heirs and successors of the
Optionee.

4.   TERMINATION OF EMPLOYMENT

    Except as set forth below, the Option may only be exercised while the
Optionee is an employee of the Company. If an Optionee’s employment is
terminated, the Optionee or his or her legal representative shall have the right
to exercise the Option after such termination as follows:

  (a)   If the Optionee dies, the persons to whom the Optionee’s rights have
passed by will or the laws of descent and distribution may exercise such rights.
If the Option was granted at least six (6) months prior to death, it shall
continue to vest and may be exercised during the period

1



--------------------------------------------------------------------------------



 



      ending four (4) years after the Optionee’s death, but in no event later
than ten (10) years after the date of grant. If the Option was granted less than
six months prior to death, such Option shall be terminated as of that date.    
(b)   If the Optionee’s employment is terminated due to his or her embezzlement
or theft of Company funds, defraudation of the Company, violation of Company
rules, regulations or policies, or any intentional act that harms the Company,
such Option, to the extent not exercised as of the date of termination, shall be
terminated as of that date.     (c)   If the Optionee’s employment is terminated
due to his or her disability, as defined in Section 22(e)(3) of the Internal
Revenue Code, the Option, if granted at least six (6) months prior to such
termination, shall continue to vest and may be exercised during the period
ending four (4) years after termination, but in no event later than ten
(10) years after the date of grant. If the Option was granted less than six
months prior to disability, such Option shall be terminated as of that date.    
(d)   If the Optionee’s employment is terminated due to his or her retirement
upon attaining age 50 with ten (10) years of service to the Company or age 60,
the Option, if granted at least six (6) months prior to such termination, shall
continue to vest and may be exercised during the period ending four (4) years
after termination, but in no event later than ten (10) years after the date of
grant. If the Option was granted less than six months prior to retirement, such
Option shall be terminated as of that date.     (e)   If the Optionee’s
employment is terminated for any reason other than those set forth in
subparagraphs (a), (b), (c) and (d) above, the Optionee may exercise his or her
Option, to the extent vested as of the date of his or her termination, within
one hundred (100) days after termination, but in no event later than ten
(10) years after the date of grant.

5. TERM OF OPTIONS
The Option may not be exercised more than ten (10) years from the date of
original grant of these Options and may be exercised during such term only in
accordance with the Plan and the terms of this Option.
6. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION
The number and kind of shares of Company stock subject to this Option shall be
appropriately adjusted, pursuant to the Plan, along with a corresponding
adjustment in the option price to reflect any stock dividend, stock split,
split-up or any combination or exchange of shares, however accomplished.
7. ADDITIONAL OPTIONS
The Nordstrom Compensation Committee of the Board of Directors may or may not
grant you additional stock options in the future. Nothing in this Option or any
future grant should be construed as suggesting that additional grants of options
to you will be forthcoming.
8. LEAVES OF ABSENCE AND PART-TIME WORK
For purposes of this Option, your service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence if the leave
was approved by the Company in writing and if continued crediting of service is
required by the terms of the leave or by applicable law. But your service
terminates when the approved leave ends unless you immediately return to active
work.
If you go on a leave of absence, then the vesting schedule specified in the
Notice of Grant of Stock Options may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave.
9. TAX WITHHOLDING
In the event that the Company determines that it is required to withhold any tax
as a result of the exercise of this Option, the Optionee, as a condition to the
exercise of their Options, shall make arrangements satisfactory to the Company
to enable it to satisfy all withholding requirements.
10. RIGHTS AS A SHAREHOLDER
Neither the Optionee nor the Optionee’s representative shall have any rights as
a shareholder with respect to any Common Shares subject to this Option, until
(i) the Optionee or the Optionee’s representative becomes entitled to receive
such Common Shares by filing a notice of exercise and paying the Option Price
pursuant to this Option, and (ii) the Optionee or Optionee’s representative has
satisfied any other requirement imposed by applicable law or the Plan.
11. NO RETENTION RIGHTS
Nothing in this option or in the plan shall give you the right to be retained by
the Company (or a subsidiary of the Company) as an employee or in any capacity.
The Company and its subsidiaries reserve the right to terminate your service at
any time, with or without cause.
12. ENTIRE AGREEMENT
The Notice of Grant of Stock Options, this Agreement and the Plan constitute the
entire contract between the parties hereto with regard to the subject matter
hereof. They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) that relate to the
subject matter hereof.
13. CHOICE OF LAW
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Washington, as such laws are applied to contracts entered into
and performed in such State.
(NORDSTROM LOGO) [v39073v3907302.gif]
10876 • 03/04 • PDF
Nonqualified Stock Option Agreement Time-Vested Option

2



--------------------------------------------------------------------------------



 



Nordstrom, Inc.
Notice of Grant of Stock Options

«First_Name» «Last_Name»   ID:               «AutoMergeField8»
Grant No:     «Grant_Number»

On February 25, 2004, you were awarded non-qualified stock options under the
Nordstrom, Inc. 1997 Stock Option Plan to purchase «Number_of_Options» shares of
Nordstrom, Inc. stock at $39.12 per share.
Your grant will vest over the four-year vesting period as outlined below:

          Shares   Vest Date   Expiration «Vest_1»   2/25/2005   2/25/2014  
«Vest_2»   2/25/2006   2/25/2014   «Vest_3»   2/25/2007   2/25/2014   «Vest_4»  
2/25/2008   2/25/2014

Please keep this Notice for your records.
If you have any questions about your grant, please call Nordstrom Leadership
Benefits at (206) 303-5855, tie line 8-805-5855 or e-mail
leadership.benefits@nordstrom.com.

 